Citation Nr: 1110902	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  10-11 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected status post stress fracture of the right tibia.  

2.  Entitlement to an initial compensable disability rating for service-connected status post stress fracture of the left tibia. 


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to July 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2010, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the record the Board finds that a remand is necessary prior to adjudicating the claims on appeal.

The Veteran was provided with two VA examinations in September 2006 and October 2009 to evaluate the Veteran's service-connected status post stress fractures of the bilateral tibia.  Unfortunately, the examiners in both exams did not evaluate or discuss whether the Veteran's residuals of the stress fractures affect the Veteran's knees or ankles.  The Veteran's disability is currently evaluated under Diagnostic Code 5262, which considers the effect the disorder has on the knees and ankles.  In addition, other potentially relevant diagnostic codes also evaluate any residual problems with the knee or ankle.  Based on the foregoing, the Board finds that the Veteran should be provided with another VA examination to fully evaluate the current severity of the Veteran's service-connected status post stress fractures of the bilateral tibia.

Accordingly, the case is REMANDED for the following action:

1. Please provide the Veteran with a VA orthopedic examination to ascertain the nature and severity of the impairment caused by the Veteran's service-connected post status stress fractures of the bilateral tibias.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Joints Examination, and use of a goniometer must be noted in the report.  The physician is requested to determine the severity of any residuals of the stress fractures of the bilateral tibias, including whether there is slight, moderate or severe ankle and/or knee disabilities resulting from the service-connected disorders.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.

2. Upon completion of the foregoing, and any other development deemed necessary, the Veteran's initial increased rating claims for post status stress fracture of the bilateral tibias should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




